Exhibit 10.3
ESCROW AGREEMENT
     This Escrow Agreement (this “Escrow Agreement”), dated as of August 8, 2008
by and among Longfoot Communications Corp., a Delaware corporation (“Parent”),
Kidville Holdings, LLC, a Delaware limited liability company (“Kidville”), the
representative of Parent identified on Schedule B hereto (the “Parent
Representative”), the representative of Kidville identified on Schedule B hereto
(the “Kidville Representative” and, together with the Parent Representative, the
“Representatives”) and Greenberg Traurig, P.A., a Florida professional
association (the “Escrow Agent”).
RECITALS
     WHEREAS, Parent, Kidville and Kidville Merger Corp., Inc., a Delaware
corporation and wholly-owned subsidiary of Parent (“Merger Sub”), have entered
into a Merger Agreement, dated as of July 14, 2008 (the “Merger Agreement”)
pursuant to which, among other things, Kidville will merge with and into Merger
Sub, with the result that Kidville survives the merger and becomes a
wholly-owned subsidiary of Parent in a transaction in which the consideration to
the members of Kidville (the “Members”) is common shares of Parent, par value
$0.001 per share (the “Parent Shares”); and
     WHEREAS the Merger Agreement contemplates that Parent shall hold back 10%
of the Parent Shares otherwise to be delivered to each Member (except the
investors identified on Schedule B to the Merger Agreement), as provided in the
Merger Agreement (the “Consideration Shares”), which Parent Shares shall be
placed in escrow for a period of twelve (12) months beginning on the Closing
Date to secure the indemnification obligations of Kidville under the Merger
Agreement; and
     WHEREAS Each of the parties hereto is entering into this Escrow Agreement
in consideration for, among other things, the execution and delivery of the
Merger Agreement by Parent.
     NOW, THEREFORE, in consideration of the premises and mutual covenants
hereinafter set forth, and intending to be legally bound hereby, the parties
hereto agree as follows:
     1. Defined Terms. Capitalized terms used and not otherwise defined herein
shall have their respective meanings ascribed thereto in the Merger Agreement.
     2. Escrow Funds. Parent hereby delivers to the Escrow Agent the
Consideration Shares pursuant to Section 9.3 of the Merger Agreement, and the
Escrow Agent acknowledges receipt thereof and agrees to hold the Consideration
Shares in escrow pursuant to the terms of this Escrow Agreement. The
Consideration Shares and any and all securities received in respect of the
Consideration Shares that are distributed on a pro rata basis to all holders of
Parent Shares, collectively, shall be deemed to be, and shall be held as the
“Escrow Funds”. For the purpose of this Escrow Agreement, each Consideration
Share shall be valued as set forth in Section 9.3 of the Merger Agreement.

 



--------------------------------------------------------------------------------



 



     3. Voting of Consideration Shares; Right to Receive Dividends. Unless and
until any of the Consideration Shares are returned to Parent pursuant to the
terms of this Escrow Agreement: (i) each Member shall be entitled to vote its
respective number of each such Member’s Consideration Shares as set forth on
Schedule A hereto; and (ii) each Member shall be entitled to receive any
distribution of dividends (whether in cash or in kind) on account of such
Member’s Escrow Funds at the time such distribution is made to all holders of
Parent Shares, other than distribution of securities which will constitute
Escrow Funds pursuant to Section 2 above. Any such distribution of or in respect
of Consideration Shares or Escrow Funds in accordance with this Escrow Agreement
is subject to any tax or other withholding required under applicable law, and
any amount so withheld shall be treated, for purposes of the Merger Agreement
and this Escrow Agreement, as though paid to the applicable Member.
     4. Claims Procedures and Disbursements of Escrow Funds.
          (a) If Parent or Parent Representative (the “Claimant”) determines to
assert a claim for breach of a representation, warranty or covenant of Kidville
pursuant to the Merger Agreement (a “Claim”), then the Claimant shall deliver
written notice of such claim (“Claim Notice”) to Kidville or the Kidville
Representative and the Escrow Agent, specifying the nature of the Claim and, if
possible, the estimated amount involved (“Estimated Claim Amount”). Upon receipt
of any Claim Notice, the Escrow Agent shall promptly make entries or notations
in the account records relating to the Escrow Funds, indicating that Escrow
Funds, in the amount of the Estimated Claim Amount are reserved to satisfy such
Claim, and identifying the date and number of such Claim Notice (“Escrow
Notation”).
          (b) If Kidville or the Kidville Representative accepts such Claim in
whole, then the Kidville Representative shall deliver a written response in
writing to Claimant, the other parties and the Escrow Agent on or before the
twentieth (20th) business day following the date that the Kidville
Representative received a Claim Notice regarding such Claim, and the Kidville
Representative shall promptly prepare and deliver a written direction to the
Escrow Agent (“Written Direction” and, if executed by both the Kidville
Representative and the Parent Representative, a “Joint Written Direction”),
which states the amount of Escrow Funds, to be disbursed to Claimant, which
amount shall equal the Estimated Claim Amount set forth in the applicable Claim
Notice.
          (c) If the Kidville Representative disputes any matter with respect to
a Claim, then the Kidville Representative shall deliver a claim response to the
Claimant, the other parties and the Escrow Agent on or before the twentieth
(20th) business day following the date that the Representative received a Claim
Notice regarding such Claim, and if such Claim shall be resolved by the
Representatives, then the Representatives shall promptly prepare and deliver a
Joint Written Direction to the Escrow Agent, which states the amount, if any, of
Escrow Funds, to be disbursed to the Claimant, and Escrow Agent shall disburse
such Escrow Funds in accordance with the Written Direction, with a direction to
remove the Escrow Notation as to the remainder no longer subject to the Claim.
Otherwise, such dispute shall be handled in accordance with Section 11 of this
Escrow Agreement.
          (d) If the Kidville Representative fails to deliver a written response
to Claimant on or before the twentieth (20th) business day following the date
that the Kidville

2



--------------------------------------------------------------------------------



 



Representative received a Claim Notice regarding a Claim, then such failure
shall be deemed an acceptance of such Claim in its entirety.
          (e) Escrow Agent shall disburse the Escrow Funds at any time, and from
time to time, in accordance with a Joint Written Direction or as directed in
accordance with Sections 10, 15 or 17 of this Escrow Agreement.
     5. Cancellation of Consideration Shares. Upon receipt of any Consideration
Shares distributed hereunder in satisfaction of a Claim or amounts due under
Section 17(c), Parent shall take all actions necessary to cancel such Shares in
order that they are no longer issued and outstanding.
     6. Appointment of Escrow Agent. Parent, Kidville and the Representatives
hereby appoint Greenberg Traurig, P.A. as the Escrow Agent under this Escrow
Agreement. The Escrow Agent is hereby authorized to take any and all actions
indicated in this Escrow Agreement to be taken by the Escrow Agent and all such
further actions consistent herewith as it shall deem necessary or desirable to
implement the provisions hereof. The Escrow Agent represents and warrants to
Parent, Kidville and the Representatives that it has all legal power and
authority to act in the manner contemplated by this Escrow Agreement.
     7. No Implied Duties of Escrow Agent. The Escrow Agent undertakes to
perform only such duties as are expressly set forth in this Escrow Agreement
which are purely ministerial in nature, and no implied duties or obligations of
the Escrow Agent may be read into this Escrow Agreement. The Escrow Agent shall:
          (a) have no responsibility to inquire into or determine the
genuineness, authenticity or sufficiency of any documents or instruments
submitted to it in connection with its duties hereunder;
          (b) be entitled to deem the signatories of any documents or
instruments submitted to it hereunder as being those purported to be authorized
to sign such documents or instruments on behalf of the parties and shall be
entitled to rely upon the genuineness of the signatures of such signatories
without inquiry and without requiring substantiating evidence of any kind; and
          (c) be entitled to refrain from taking any action contemplated by this
Escrow Agreement if it becomes aware of any disagreement between the parties
hereto as to any material facts, or as to the happening of any contemplated
event, prior to such action.
     The Escrow Agent shall neither be responsible for nor chargeable with,
knowledge of the terms and conditions of any other agreement, instrument or
document between any of the parties hereto, and the Escrow Agent shall be
required to act only pursuant to the terms and provisions of this Escrow
Agreement. This Escrow Agreement sets forth all matters pertinent to the escrow
contemplated hereunder, and no additional obligations of the Escrow Agent shall
be inferred from the terms of this Escrow Agreement or any other agreement.
     8. No Implied Duties of Representatives. Each of the Representatives
undertakes to perform only such duties as are expressly set forth in this Escrow
Agreement, and no implied

3



--------------------------------------------------------------------------------



 



duties or obligations of such Representative may be read into this Escrow
Agreement. Each of the Representatives shall:
          (a) have no responsibility to inquire into or determine the
genuineness, authenticity or sufficiency of any documents or instruments
submitted to it in connection with its duties hereunder;
          (b) be entitled to deem the signatories of any documents or
instruments submitted to it hereunder as being those purported to be authorized
to sign such documents or instruments on behalf of the parties and shall be
entitled to rely upon the genuineness of the signatures of such signatories
without inquiry and without requiring substantiating evidence of any kind; and
          (c) not be responsible for, nor chargeable with knowledge of, the
terms and conditions of any other agreement, instrument or document between any
of the parties hereto, and each Representative shall be required to act pursuant
only to the terms and provisions of this Escrow Agreement. This Escrow Agreement
sets forth all matters pertinent to the escrow contemplated hereunder, and no
additional obligations of the Representatives shall be inferred from the terms
of this Escrow Agreement or any other agreement.
     9. Indemnification of Escrow Agent. Unless the Escrow Agent discharges any
of its duties under this Escrow Agreement in violation of specific terms of this
Escrow Agreement and is grossly negligent or guilty of willful misconduct with
regard to its duties under this Escrow Agreement, the Escrow Agent shall not be
liable to any person for any action taken or loss suffered by such person, nor
for any mistake of fact, error of judgment, or for any actions or omissions of
any kind. Except with respect to the foregoing liability exceptions, Parent and
Kidville, jointly and severally, shall indemnify the Escrow Agent and hold it
harmless from any and all claims, liabilities, losses, actions, suits or
proceedings, or other expenses, fees, or charges of any character or nature,
public or private, which it may incur or with which it may be threatened by
reason of its acting as Escrow Agent under this Escrow Agreement, and shall
indemnify the Escrow Agent against any and all expenses, including reasonable
attorneys’ fees and the cost of defending any action, suit or proceeding or
resisting any claim in such capacity, both at the trial and appellate levels
(all of the foregoing in this Section 9, collectively, “Claims”); provided,
however, that any amount that Parent and Kidville are required to indemnify the
Escrow Agent for hereunder shall be paid 50% by Parent and 50% from the Escrow
Funds, prior to any other distribution from the Escrow Funds (but parri passu
with the Representatives’ right to indemnification as set forth in Section 10
below). In the event such Escrow Funds are insufficient or cannot be utilized to
indemnify the Escrow Agent hereunder, Parent shall be fully responsible for such
indemnification.
     10. Indemnification of Representatives. Unless any of the Representatives
discharges any of its duties under this Escrow Agreement in violation of
specific terms of this Escrow Agreement and is grossly negligent or guilty of
willful misconduct with regard to its duties hereunder, such Representative
shall not be liable to any person for any action taken or loss suffered by such
person, nor for any mistake of fact, error of judgment, or for any actions or
omissions of any kind. Except with respect to the foregoing liability
exceptions, Parent and Kidville, jointly and severally, shall indemnify the
Representatives and hold them harmless from

4



--------------------------------------------------------------------------------



 



any and all Claims; provided, however, that any amount that Parent and Kidville
are required to indemnify the Representatives for hereunder shall be paid 50% by
Parent and 50% from the Escrow Funds, prior to any other distribution from the
Escrow Funds (but pari passu with Escrow Agent’s right to indemnification set
forth in Section 9 above). In the event such Escrow Funds are insufficient or
cannot be utilized to indemnify the Representatives hereunder, Parent shall be
fully responsible for such indemnification.
     11. Discretion of Escrow Agent to File an Interpleader Action. In the event
of a dispute as to the proper disposition of the Escrow Funds, the Escrow Agent
may hold the Escrow Funds until it receives a Joint Written Direction that sets
forth the proper disposition of the Escrow Funds. Any Joint Written Direction
delivered pursuant to this Section 11 shall be binding upon each of Kidville and
Parent. If the parties, including the Escrow Agent, are in disagreement about
the interpretation of this Escrow Agreement, or about the rights and obligations
or the propriety of any action contemplated by the Escrow Agent under this
Escrow Agreement, the Escrow Agent may, but shall not be required to, file an
action in interpleader to resolve any disagreement in a court of competent
jurisdiction in Florida. The parties may also take any action against each other
as permitted pursuant to the Merger Agreement. The Escrow Agent shall be
indemnified by the parties hereto for all costs and reasonable attorneys’ fees
(both trial and appellate) incurred in its capacity as Escrow Agent in
connection with any such interpleader action or any other action and shall be
fully protected in suspending all or part of its activities under this Escrow
Agreement until a judgment in the interpleader action or such other action is
entered and becomes final.
     12. Consultation with Counsel. Each of the Escrow Agent and the
Representatives may consult with outside counsel of its own choice and shall
have full and complete authorization and protection to act in accordance with
the opinion of such counsel as to any matters in connection with this Escrow
Agreement to the extent that any act or failure to act undertaken on the advice
of counsel is undertaken in good faith and is not contrary to the specific
provisions of this Escrow Agreement. The Escrow Agent and the Representatives
shall be indemnified by the other parties hereto (as set forth in Section 9 and
Section 10, above) for all costs and reasonable attorneys’ fees incurred in
connection with such consultation. The Escrow Agent and the Representatives
shall not be liable for any action taken in reliance upon the advice of counsel
and in good faith.
     13. Resignation. The Escrow Agent may resign as escrow agent by giving
Parent, Kidville and the Representatives thirty (30) days prior written notice
of the effective date of such resignation. In the event of the resignation of
the Escrow Agent and upon receipt of appropriate instructions from Parent,
Kidville and the Representatives, the Escrow Agent shall make appropriate
arrangements for the transfer of the Escrow Funds to a substitute escrow agent
for Parent, Kidville and the Representatives.
     14. Amendment. This Escrow Agreement may be amended at any time only by and
upon written agreement of all parties hereto and both Representatives.

5



--------------------------------------------------------------------------------



 



     15. Termination and Disbursement of Escrow Funds.
          (a) To the extent Escrow Funds remain on the date twelve (12) months
following the Closing Date, promptly after such twelve (12) month period, and
subject to a ten (10) business days advance notice to Parent, Kidville and the
Representatives, the Escrow Funds shall be released to the Members in accordance
with the Merger Agreement and Section 15(b) herein, except with respect to such
Escrow Funds subject to an Escrow Notation (unless both Representatives instruct
otherwise). This Escrow Agreement will terminate at 11:59 p.m. after the later
of (i) twelve (12) months after the Closing Date, (ii) all expenses required to
be paid to the Escrow Agent, if any, have been paid and (iii) the resolution by
the Representatives of all Claims that are subject to reimbursement from the
Escrow Funds. At termination of this Escrow Agreement, the remaining Escrow
Funds, if any, held by the Escrow Agent shall be disbursed to the Members in
accordance with Section 15(b) herein.
          (b) In the event that the Escrow Agent is to release Escrow Funds in
accordance with this Escrow Agreement, the Escrow Agent shall be authorized to
transfer to each Member, and shall so transfer and release to each Member, the
total number of Consideration Shares to be so transferred and released to such
Member pursuant to the Merger Agreement.
     16. Escrow Agent Counsel to Parent. Parent, Kidville and the
Representatives understand that the Escrow Agent is counsel to Parent and may be
counsel to Parent after the Closing for matters other than those related to the
Merger Agreement and this Escrow Agreement, and each hereby agrees that the
Escrow Agent shall not be precluded from continuing to represent Parent in any
controversy or litigation arising in connection with the Merger Agreement, this
Escrow Agreement and/or any related agreements by reason of acting as Escrow
Agent hereunder.
     17. Fees and Expenses.
          (a) Parent and Kidville understand that the Escrow Agent will bill its
normal hourly fees and reasonable expenses to Parent for all time spent by the
Escrow Agent in carrying out its responsibilities as provided herein; provided,
however, that in the event of any dispute hereunder, such fees and expenses will
be billed in accordance with subsection (b) or (c) of this Section 17, as the
case may be, including during any such dispute until the dispute is resolved.
The fees and expenses of Kidville and Parent shall be advanced by Kidville and
Parent, respectively, until the dispute is resolved. Sections 17(b) and
(c) shall govern upon resolution of a dispute.
          (b) In the event of any dispute hereunder resolved in favor of
Kidville, fees and expenses incurred by the Escrow Agent and the reasonable and
documented expenses incurred by Kidville or the Kidville Representative or the
Members (who have no obligation to advance expenses) in connection with such
dispute shall be paid by Parent. For the purposes of this subsection (b), a
resolution of a dispute in favor of Kidville means that either (i) Kidville is
not required to make any payment to Parent or (ii) the amount of any settlement
offer proposed in writing by Parent or Parent Representative is greater than the
amount ultimately paid by Kidville upon resolution of the dispute. At the
discretion of the Kidville Representative, Parent

6



--------------------------------------------------------------------------------



 



may reimburse any amounts advanced by the Members or the Kidville Representative
by issuing additional Parent Shares to the Members or to the Kidville
Representative, as applicable. Parent Shares issued pursuant to this subsection
(b) shall be valued as provided in Section 9.3 of the Merger Agreement.
          (c) In the event of any dispute hereunder resolved in favor of Parent,
fees and expenses incurred by the Escrow Agent and expenses incurred by Parent
and the Parent Representative (the Parent Representative has no obligation to
advance expenses) in connection with such dispute shall be paid from the
proceeds of the Escrow Funds. For the purposes of this subsection (c), a
resolution of a dispute in favor of Parent means that either (i) Parent is not
required to make any payment to Kidville or (ii) the amount of any settlement
offer proposed in writing by Parent or the Parent Representative is greater than
the amount ultimately paid by Parent upon resolution of the dispute. If paid
from the proceeds of the Escrow Funds in accordance with this subsection (c),
such fees and expenses shall be paid prior to any other distribution from the
Escrow Funds. For the purpose of disbursing Escrow Funds under this subsection
(c), each Consideration Share shall be valued as set forth in Section 9.3 of the
Merger Agreement. In the event and to the extent that such proceeds of the
Escrow Funds are insufficient or cannot be utilized to pay the Escrow Agent fees
and expenses, such fees and expenses shall be paid by Parent.
     18. Representations and Warranties of Parent and Kidville.
     Each of Parent and Kidville hereby represents and warrants that this Escrow
Agreement constitutes the legal, valid and binding obligations of such party,
enforceable against such party in accordance with its respective terms, subject
to applicable bankruptcy, insolvency, reorganization, moratorium or other laws
now or hereafter in effect relating to creditors’ rights and remedies generally
and subject, as to enforceability, to general principles of equity (regardless
of whether enforceability is considered in a proceeding at law or in equity).
     19. Miscellaneous.
          (a) Notices. All notices, objections and other communications
hereunder shall be in writing and shall be deemed to have been duly given if
personally delivered (return receipt requested) or mailed, as follows:

         
 
  If to Escrow Agent:   Greenberg Traurig, P.A.
 
      1221 Brickell Avenue
 
      Miami, Florida 33131
 
      Attn: Robert L. Grossman, Esq.
 
      grossmanb@gtlaw.com
 
      Tel: 305.579.0756
 
      Fax: 305.961.5756

7



--------------------------------------------------------------------------------



 



         
 
  If to Parent:   Longfoot Communications Corp
 
      4400 Biscayne Blvd., Suite 950
 
      Miami, FL 33137
 
      Attn: Glenn L. Halpryn, CEO
 
      Tel.: (305) 573-4112
 
      Fax: (305) 573-4115
 
       
 
  with a copy to:   Greenberg Traurig, P.A.
 
      1221 Brickell Avenue
 
      Miami, Florida 33131
 
      Attn: Robert L. Grossman, Esq.
 
      grossmanb@gtlaw.com
 
      Tel: (305) 579-0756
 
      Fax: (305) 961-5756
 
       
 
  If to Kidville:   Kidville Holdings, LLC
 
      163 E. 84th Street
 
      New York, NY 10028
 
      Attn: Andrew M. Stenzler, Chairman and CEO
 
      Tel.: (212) 772-8435
 
      Fax: (212) 772-9010
 
       
 
  with a copy to:   Kramer Levin Naftalis & Frankel LLP
 
      1177 Avenue of the Americas
 
      New York, NY 10036
 
      Attn: James A. Grayer, Esq.
 
      Tel.: (212) 715-7616
 
      Fax: (212) 715-8000
 
       
 
  If to the Representatives:   As set forth on Schedule B

or at such other place as any party hereto shall furnish to each other party
hereto in writing.
          (b) Binding Effect Assignment; Third Party Beneficiaries. No party may
assign, its rights and obligations hereunder without the consent of the other
parties. Subject to the foregoing, this Escrow Agreement shall be binding upon
and inure to the benefit of the parties hereto and their respective heirs,
executors, administrators, successors and permitted assigns. This Escrow
Agreement is not intended, and shall not create, any third party beneficiaries
or rights in any third parties.
          (c) Governing Law. This Escrow Agreement shall be governed by the laws
of the State of Florida without regard to the rules of conflict of laws of such
state that would cause the laws of another jurisdiction to apply.
          (d) Effect on Merger Agreement. The provisions of this Escrow
Agreement are not intended to alter, modify, negate or replace any provisions of
the Merger Agreement that

8



--------------------------------------------------------------------------------



 



may be in conflict with the provisions hereof. In the event of any conflict or
inconsistency between the terms hereof and the Merger Agreement, the Merger
Agreement shall control.
          (e) Counterparts. This Escrow Agreement may be executed in two or more
counterparts (including by facsimile transmission, portable document format
(PDF) or other electronically scanned form), each of which shall be deemed an
original, but all of which together shall constitute one and the same
instrument.
[Signatures follow on next page]

9



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have made and entered into this
Escrow Agreement the day and year first above written.

            ESCROW AGENT:

GREENBERG TRAURIG, P.A.
      By:   /s/ Robert L. Grossman       Name:   Robert L. Grossman, Esq.     
Title:   Shareholder        PARENT:

LONGFOOT COMMUNICATIONS CORP.
      By:   /s/ Glenn L. Halpryn       Name:   Glenn L. Halpryn      Title:  
President        KIDVILLE:

KIDVILLE HOLDINGS, LLC
      By:   /s/ Andy Stenzler       Name:   Andy Stenzler      Title:   Chief
Executive Officer        REPRESENTATIVES:
      /s/ Steven D. Rubin       Steven D. Rubin            /s/ Seth Markowitz  
    Seth Markowitz           

10